*208OPINION
PER CURIAM:
It is our opinion that a driver of a truck may temporarily stop his vehicle under the provisions of §6310-27, GC, on his proper side of an improved pub-lice highway of ample width for two-way or two-lane travel, in daylight, on a straight stretch of the road, with the two right wheels. thereof not more than one foot from the right edge or ■curb thereof, in the exercise of ordinary care in so doing for his own safety and the safety of others, and leaving ample unobstructed space for travel in the opposite direction on the other lane of travel. This may be done, if so done, without the existence of an emergency or invoking any other lawful regulation.
With this understanding of the meaning of this section, the evidence in our opinion -fails to establish any negligence of the defendant, and the judgment is therefore affirmed.